     Case 2:19-cv-18713-KM-ESK Document 71 Filed 08/13/21 Page 1 of 1 PageID: 691


                                                                                              Arent Fox LLP / Attorneys at Law
                                                              Boston / Los Angeles / New York / San Francisco / Washington, DC




     August 13, 2021                                                                   Eric Biderman
                                                                                       Counsel
                                                                                       212.457.5439 DIRECT
     VIA ECF                                                                           212.484.3990 FAX
                                                                                       eric.biderman@arentfox.com
     Honorable Edward S. Kiel
     United States Magistrate Judge for the District of New Jersey
     Martin Luther King Building & U.S. Courthouse
     50 Walnut Street
     Newark, NJ 07101


     Re:     Ameritas Life Ins. Corp. v. Wilmington Trust, N.A., USDCNJ no. 2:19-cv-18713

     Dear Judge Kiel:

     I am writing to request a two week adjournment of today's deadline per the July 14 Order for a

     joint report to the Court regarding searches for documents in response to Plaintiff's subpoena. I

     am currently involved in a civil trial and our client has been on vacation, so we need time to

     confer further with Mr. Lesko. If granted, the new deadline would fall on Friday, August 27,

     2021.


     Sincerely,

     /s/Eric Biderman
    Eric Biderman

    Attorney for Life Equity, LLC




Smart In
Your World                                  1301 Avenue of the Americas, 42nd Floor / New York, NY 10019-6040 / arentfox.com
